Citation Nr: 1204516	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for anterior cruciate ligament (ACL) reconstruction, right knee.

2.  Entitlement to an initial rating greater than 10 percent for mechanical back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a low back condition and ACL reconstruction, right knee, and assigned noncompensable ratings.  In June 2005, another rating decision was issued by a special claims processing unit in Cleveland, Ohio, which assigned an initial rating of 10 percent for mechanical back syndrome (previously a low back condition) and continued the noncompensable rating for ACL reconstruction.  In December 2006, the St. Petersburg RO increased the Veteran's initial rating for ACL reconstruction, right knee, to 10 percent. 

In October 2010, the Board remanded the matter to the RO for the purpose of scheduling the Veteran for a current VA examination.  The matter was returned to the Board in November 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Beginning in March 2004, the Veteran was sent overseas to Iraq as a civilian contractor.  See December 2004 statement.  This has caused difficulties with regard to VA's ability to contact him and inform him of relevant developments in his case.  The Veteran has provided VA with two United States addresses, and has also asked VA to notify him at his email address of record.  See December 2004 statement; July 2006 statement; March 2007 statement.  The Veteran's March 2007 statement was mailed from an Army Post Office in Baghdad, Iraq.

In October 2010, the Board remanded the appeal for the purpose of providing the Veteran with a current VA examination as the evidence indicated that his disabilities had worsened since his previous examination in February 2005.  This decision was mailed to the Veteran's last known address, provided in March 2007, and was returned by the United States Postal Service (USPS).  In October 2010, the AMC sent a notice letter to the Veteran's last known address, and this was also returned by USPS.  A supplemental statement of the case (SSOC) was issued in October 2011, and sent to a different address, the Veteran's previous address of record provided in July 2006.  The SSOC was returned by USPS as unclaimed and unable to forward.  Subsequently, notice that the Veteran's case was certified to the Board and sent to his previous address in December 2011.  This letter was also returned by USPS.

Therefore, in summary, the VA does not appear to have a valid domestic address for the Veteran.  As such, the Veteran presumably did not receive the November 2010 letter informing him that a VA examination had been scheduled; furthermore, this notice letter was sent to the address provided by the Veteran in July 2006, as opposed to the more recent address provided in March 2007.  No reason for the reversion to the Veteran's previous address of record is documented in the claims folder.  

On remand, the RO/AMC should undertake all reasonable efforts to contact the Veteran to schedule his VA examination at a convenient time and location.  These efforts should include not only contacting the Veteran at his last known address, as provided in his March 2007 statement, but also by the telephone number and email address provided in that statement.  Furthermore, if necessary, the RO/AMC should attempt to contact the Veteran at the APO return address on his March 2007 correspondence.  These efforts to contact the Veteran should be documented in the claims folder.  

The Veteran is also advised of his concomitant duty to keep VA informed of his current contact information.  The Court of Appeals of Veterans Claims has held that providing this information is ultimately the Veteran's responsibility.  If he does not keep VA informed of his current contact information, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Additionally, in March 2005, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information, and listed the names of several providers.  However, the Veteran did not provide sufficient identifying information with regard to the addresses of the listed health care providers.  On remand, the Veteran should be asked to provide this information.  Again, the Veteran is advised that the duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran must assist in obtaining these records by either providing the information necessary for VA to request them or by submitting them himself. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all reasonable means to contact the Veteran to obtain his current address, to include contacting him at (i) the phone number and email address provided in his March 2007 statement, as well as any other phone number and/or email address of record, and (ii) the APO return address on his March 2007 correspondence.

2.  Then, contact the Veteran and obtain the specific names, addresses, and approximate dates of treatment for all private medical care providers that treated him for his back and knee disabilities, to include the providers listed on the March 2005 VA Form 21-4142, Authorization and Consent to Release Information.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder. 

3.  Then, schedule the Veteran for a VA orthopedic/neurological examination to determine the severity of his service-connected (i) mechanical back syndrome and (ii) anterior cruciate ligament (ACL) reconstruction of the right knee.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected (i) mechanical back syndrome and (ii) anterior cruciate ligament (ACL) reconstruction of the right knee and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's (i) lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, and (ii) right knee, i.e. flexion and extension, in degrees.  State whether any ankylosis is present, and if so, whether it is favorable or unfavorable.

(c) Determine whether the ranges of motion of the (i) lumbar spine or (ii) right knee are reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's (i) mechanical back syndrome and/or (ii) anterior cruciate ligament (ACL) reconstruction of the right knee cause disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) With regard to any neurological disability resulting from the Veteran's service-connected mechanical back syndrome, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

(h) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  Has the Veteran experienced incapacitating episodes due to his mechanical back syndrome? 

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his mechanical back syndrome, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

(k) If there is subluxation or lateral instability of the knee, describe the extent thereof.

(l) Determine whether there is any semilunar cartilage has been (i) dislocated with frequent episodes of locking, pain, and effusion into the joint or (ii) removed, with symptoms.

(m) Determine whether the Veteran has any acquired traumatic genu recurvatum due to his service-connected right knee disability, and, if so, whether there is any objectively demonstrated resulting weakness and insecurity in weight-bearing.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


